775



     OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS

                        AUSTIN




Hononblr F. A. Taylor
CountyAuditor
BrasorIaCounty
Angleton,Taxaa
DearW.   Taylor~




                                   AUgU8t12, 1942,JOU 8Ubmit

                                       a by an intllridual ia
                                       r a numberOS yaaraprior
                                       tan06by tlta Tax Collaotor
                                       a 8Uit18 f$.baOQ AQgU8t1,
                      noord holdrror owner and all nsoaaaa~
                        88 drt8ndaata  aaklng far &vlgment ior
                      yrara 1926-1927-1928   only and for a iorr-
                      t ia broughtto ?ruItIon     in 8 final$udg-
                        a ngulrr owlor of aala,’   Zag91levy and
    notloe,the ropartfIs aold 8t pub110lustlon as Nqukrd
    by law an& bP4 In by an individual   who hsd had no pN?iOUS
    connrotlon with thr,landor the 8uIt. A NgUlar 8briff’a
    drra ia drlirrnd  to thr purohallrrr folloting  his WWIMut
    of his bid.
                          (11 Aaaumifa that the purotuarr bid.
                *QTJzSTIOH;
                     amokitot the fotl&uont, intarratand
    and.paid tie f’ull
    eoata,lrq thr tare8for ths pars othrrthan 1926~19270_
    1928 at111a ahargr agalnatthr-land?
_.
-I
-.       Rononbla t. A. Taylor, &m&r2



              paI4an amount
                             "(2) Aaauaii@ that the parohaaar  bid and
                                I.888 tbmn the amount ot the $d&mant,
                                                                               776




              lntaraat    and aorta or aaurt,am thr taxer for the
              yzz;ar          than     1926-1927-1926
                                                   rtll,).
                                                        a ohargra&alnat

                          '(3)Aammi~ thatthe purohaaar bid an4
              paidad'smount  loan thanthe uount or the judgaant,
              Intaraat and JOat@, and all tsxaa appearIn on thr
              Dellnqaant Tax ReoordaOf tha COUntywan laoluUaQ
              in the suit, wouldtha faotthat    the Tax Aaaaaaor
              tall~d to plaortha ropart on the tarrollsfor
              tha years 1919019200E921-19 2 plaoa a ohargaagainst
                                         F;
              tha propertyfor thoaafourpars?*
                              For tha purpoaa                wa assume
                                               of thisopinion,
         thatal1 thr rrqulaitoa      for a valid $810ware oomplladwith
         prior to tha rffrotlndataof Art10107345b. Thlaaot
         ohan6aa the larr
                        matarlall~.~

                         ;a 8mtar.pu.r  first quartion In tha ati
         r1mat1*r. In'the aha of State Mortmga~ Corporatlan t+
         State,9 S.U, (26) 27L, a ju@mt    had bran randue by
     I   the dIafrIot    00urt In fator     or tha st8t8
                                              for th0 tutpaid
         1925 taxeron raidpropart?.Tha Stat8 Mortgcya Corpora-
         tio purohaao(t
              n        loahpropart~a tthe aala for aaohtax@@
         en4 ~ooItad a 4rodfrom thr aharlff. Subaaqaantl~, 8
         lult was InrtItut84         for tho an   id tuna   laaaaaad against
         raid proparty for tb. par 192F md tho vu8   1911 to 1916,
         Iaolualrr.Thr Mortglya Corporation dofanbad tha aoaond
         lult upon the ground8hat aa tho y*ror            of @ho lot at
         aalauda ior 19%5ksoa, lt roqa rad same froa from my
         llaafor drllnqurnt       tarns for prlor foara,and that tha
     I   lienof tha StSta for tax88 for auoh&Or .yaarr          WN
         awIpadoat” br Its purohaa~, ad tha StSk bd a0 1lOn
         for taxas on sale proprrtr for tha prior pars. St lp r ~8u a
         freathe petition;       &lumant, otdor of ark and abarIff~a
         bradthat the llrnof thr Statefor all other tuaa wa
         lxpraaal~  l r a a a na d* and that the aala tar tho 1925 kr88
         was made autjrot to all other taxes and tha Urn loaurIn6
     i   aam.    T&r Court of CitllAppeals       af Taxarknna raid, U
     I   lubatanaa, that Ii thr allaof tha proparttfor the 1925
                                                                     777



Eononblo   f. A. Taylor,page 1


turn had not kaa made aubjaat to the lien of the State
and oodntf for the taxaaunpaidOhaNOn for the years
prior to 1925,the mor$ga#o oorpentlon  as pmhaaor
wouldban taken tltlrfro8of the lien           for anpaidtrxoa
for prior years.
                In StateYortgaga Corporation  *. State,
‘178.~. (id) 801,the Caaalaalon of Appeals, 8aotIon A,
In NfOnPily thr ju4gmaaf of tha Court of CivilAppeals,
said:
                 “In the ~onatltutlon
                                    (aaotlon 15,hart.6)
     It Is daolarrd that ‘thennnaallaaaaamaat made upon
     landedproperty  shallk a @pro181 lientharaoa.’
                 *Aa earlyas 1876a provision that ‘all
     tax08upon real propartfshallbe a llrnup o nluoh
     property untilthe sameshallhavebarn ~8114’(artlolo
     7l72, Bar.St. 1925;Aota .of 1876,p. 260, 422) -&ot
     into,and tharaaftar NminOd ln the .statotaa.
                   ". . .
                   ~hrtlok   7326la a    rt   of ohaptrr 10, tltlo
     122 whorain dutla l  a ro pNaor1 c 4 for tarloos     ubllo
     off~aara of .SuOh naturaas that aomplata    lad.d if I&ant
     parforatano8 -ri11nault In data rufflolrat -(at a Titan
     time) to 4Iaoloaa all taxaa dolinquoat for any and all
     ~aara baok to 1664,as In napaot     to tartsdallnqurat
     for any and all yaara llna a 1908 th e oountf lttornaf
     la dlreotrd la tama .of tha lrtlolo80 brfng rdlt -
     a a~oIfIa 6INotIonbalngthat In a suit ho shall
     ‘Inoludo   all lands* * e ownad by tha same prraon on
     whiohdalInqaant   taxer8~ daa,~ and whlah,for batant
     purpoaoa lnU In doforanoa to lrgwnt     made, w laaiar
     manna that the oounty lttoxnof ought to Inoluda      all tax
     0laImsfor aaohand l
     lmadlata oontaxt of                                        It
     la provldodthat,  *If through85s      ; olorabht or
     othatiaoa4 tax duo on lnf land Waod br tho datmdaat
     la omitted fro8 auoh .aaIt,, altahoriav~loa
                                               shalla@ bo
     lnf defense agalnatthr oollrotloa   of f&a trz duo and
     auaa ror.* Lapraaaion or the dlrrotlon itarlf   and thr
     Immediate oookxt to which nfaranoo    has just boonmad8
     was not In tho statuteprlox to the 1923 larndmant.
                   .. . .
                                                                                          778



            F. A. TyIorb
    Xonorabla                       pago 4


                         *In viewof the oonatltutlonal    prorlalon
            makIng.aathlannuallaarasmant1 a *rpraIal      lion,*and
‘            ln tier of the atatulor?J provialoa (artIola 7172) that
            the llan shallbe ‘upon the property    untll~the taxaa
             ‘shallhare barn paid,* thereIr great dISfIaulty     op-
            poalw praoaptloa    of urouad for aarlnethbtI or18
            for one you has the affectof lxtlngalahIng      the lllan*
            la a ur lng
                      paymentof tax lIabIlItf   lc o r uaror
                                                          6 a prarloum
            fear* ThaN 8ra roarholding@in the oasesoltsd,never-
            tholaaa,  to the affrotthat auoha resultMJ obtain.
            ltxlrtonoa of thoseoases may wall lxplalnlxlatonoaof
            the praoautlonary   language lxaotad br tha 1.92) lmndmant.
            By the termsof article7326, as oonatnwdby oounatl
            for plaintiff     In error,   It   Is aada the duty
                                                       of the aounty
            attorneyto   sue for all dallnquanttaxerwhen ha sues at
            all. But thar,a  Is daolaratlonthat,If by hla (or other*@)
            ~mlataka .oroversight  orb maybe,plrporalany tax due by
            the deraadant ‘18 omitted from such suit,*this shall not
            ‘be any dafanar~ therain.MsnIfaatly b ruohomlaaIon
            oouldnot be 8 ldafanaal   In an7 lTantbIt it bo true
            thatfonoloauraand salefor one prrla taxraal&ht daa-
            troy the ~llrn~for taxasdalinquant      for pratIoua years.
            The ‘new’ atstu.taIs tantamount,    we think to lnaotmaat
            in term Inhlbltlng  the result     olaIaadant aotlfylag
            purohaarra thatthatoughtnot supposeimmunityto oon-
            tlnulng lffaotof a lapaaIal    lien’ of an unaatIafIad
            lanauala~aoaamant. 1
                            Who 1926 judgment       (for     1925 taxer)     and aalo
            did   not,
                     In our opinion,affaottha state*8rightaub-
            aaquontlf to 8nforaathr lIaaafor taxer dalinqaant
                                                            for
            years -grIorto 1925,  c
                        *Thaiconoluslon  NZIdW Imaatarlal quaatIona
            oonoarnlng llthar tha powerto Iaoludoln tha 1926doorra
            naarvatlon  of auohprior lIraaor the luff%?Ianof (In
            pointsof oartalnty)  OS tha raaanatIonaotuallf made.”
                            h’o anawar put     aaoond      question   ln   the afflrma-
    tit*.     Since the salefor the
                                  fullamount  of the Judgmantb
    IntuaaO and @oats does not lffaotthe Statalar&ht to a~baa-
    quantlllaforoaIts llanfor taxesdollaquaat      for prior parab
    thanIt oould not be larloualy  oontradad that a ulo ror an
    ltount lassthanthe amoant o? tha Jodgmant   oouldhare luoh
    lffaot.
     HonoNblo      t. A. Trylor, pa80 5


                        Artlola7326,Rwload CivilStatutes,
     prov%doa, In part,    as follows:
                         0    . If than shall be no blddrr for
           suchland thr’oiuntf    attornrfaharIffor other
           offlarrlalllugthe la ma i~   #hail bid raidpropartf
           oit to tha State for the.aaount    of all taxer,
-.         penalty, Interest   and ooata adjudge4 against auoh
           propartv,     . . .m
                      We hare barn anablato find a aaaadlraotlf
   In point upon tha 8ffaOt of a sale to an OutdIe blddor for
   Iran thanthe amountof the t8xe8,penalties,      lntanat and
   008t8,but WIllIaT. Martin,85 8.W. (2dl1085,holdstold
   a 8818to an outslilo   bIddarfor lraathanthe fullamount
   of thr taxra,paaaltI*a,    Intarrat  and ooata,when th8 State
   had bid luoh full emount..Itwouldbaam to br the pollo~
   of the State,aqtlngthroughits named orfloerab      to la o
   that  bho propertysold for th8 amountof taxer,    paaaltIaa,
   intoNat   and aoata adjodgod against   auohpt~plrtf.Ko
   lrrIoualydoubtthr ralIdIt~of a tax aaloto a prltatr
   parson for lass.
 ...                 thanthe aiwuntof taxer,panaltIa,ab   in-
   terest3rd ooata adjudgedagalnatthe proprty aold and
     vo 40 not think luoh a prlvtata purohaaar        a *good faith
     purohaaar~r      lbr ha la pnaumad tomknow thr law.
                          Wring    tour third qu~atIoal we dlnot
     roar attention     to Wllllav. Nartln,aupra, and to State
                       1. Ststa b 17 S.?:.(241801,whloh
     YortgagoCorporation
     holdst
                      %nd,  If for sny fear (at least“alnor187C)
           partloularland shouldbe OTarlookad by aaaaaaIng
           authorltioa,It doaanotb for SUOh war, raoapathr
           bardanaend in due oouraa will get on the rolls. Em
           Chaptor9r title122bRar.St. 1925.”
                          Artlola. 7f72,   R. C. S.b protldaar
                      *Alltaxer upon real propartT shallbe 8
          ;;; apon luoh propertyuntilthe lamo shall harebarn
                 And should the assessorfallto 8asaaa any nal
          aatalo for any 008 or aoN trarr, the lienshallbe
          @o& for alarm year thatha shouldfailt0 488088 fOrI
          and ha raf, la listingpmporty fo r ta x e rlnf fear
          thmaMtor, 888888 all the brak taxaadue t&Non, ao-
          oordlngto tka ~rovIaIon8  of thistItlo.a 3          ;
Rononblr      J.   A.   Taylor,   pqggr 6



                       Elaborate   prorialona     ora inside In the sta-
tuta?o
     r rlioroln&           ana collwtiag      ruoh baok texaa, but
we oitr    only    tha Uirn statute    abow     ror m8 oonslarr    your
quretlon    to deal aslnly   with the Urn for rnoh drlinqarnt
taxer.     O’r conoluao,  tharrrorr,     in wmrer to your third
qucation, that the rsilure       of tha 666666Ol' to plaor th6
propwty     on the tar rollr    tor the year8 1919 to 1922,
lnoloslrs,     doe@ not dlftehnrgr   the   lien OS tiic Sate for
taxer for eaah ye&m.

                                                Toure wry     truly




                                            -
                                                  i’hor.   B. Duggaa. Jr.
                                                               h6616tallt

TBDrAKM




           ATTCREB      G-bTELALOF TEXAS